~,~>-»n,,_-_.»q.~,,~,~¢ .404 U.S. 519, 520 (l972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz'sch, 656 F. Supp. 23 7, 239
(D.D.C. 1987). Rule 8(a) of the F ederal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. l977).

lt appears that plaintiff had been denied access in 2009 and 2007 for having used the
library’s computers for purposes other than research. lt further appears that she has been denied
access in the past pursuant to an order issued by the Superior Court of the District of Columbia
directing her to stay away from the Library of Congress buildings and grounds. The Court
presumes that some type of restriction remains in place, given that plaintiff now requests access
to reading rooms at the Library of Congress in order to use its resources for her job search.
Access to a federal building is not absolute. See Hodge v. Talkz'n, ___ F. Supp. 2d _, *__, 2013
WL 2523794, at *18 (D.D.C. June ll, 20l3) ("[a]cknowledging that the government, no less
than a private owner of propeity, has power to preserve the property under its control for the use
to which it is lawfully dedicated" (citations and internal quotation marks omitted)); see also U.S.
Postal Serv. v. Council of Greenburg Civic Ass ’ns, 453 U.S. l14, 129 (l98l) (citing cases in
which the Supreme Court "recognized that the First Amendment does not guarantee access to

property simply because it is owned or controlled by the government"). Missing from the

complaint are any factual allegations to demonstrate plaintiff s entitlement to the relief she seeks.

As drafted, the complaint fails to comply with Rule S(a), and it will be dismissed. An

Order is issued separately.

x _l/.

United States Distric't Judge

DATE:\’) o). 'D\"I/ Roi ?>